—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules prohibiting possession of alcohol, property damage and possession of gambling paraphernalia. Contrary to petitioner’s contention, the misbehavior report as well as the testimony of its author who recovered the miscellaneous paraphernalia and containers of alcohol provide substantial evidence of petitioner’s guilt (see, Matter of Johnson v Selsky, 271 AD2d 770). Furthermore, because the nature of alcoholic beverages is a matter of common knowledge, the correction officer’s observations that the liquid substance was alcohol rendered scientific testing of the liquid unnecessary (see, Matter of Everett v Goord, 253 AD2d 932).
We also reject petitioner’s challenge to the specificity of the misbehavior report. Although the author of the misbehavior report abbreviated the description of one of the charges, the report was sufficiently specific to enable petitioner to prepare a defense and petitioner failed to demonstrate any prejudice from the alleged defect (see, Matter of McGoey v Selsky, 260 AD2d 814). Petitioner’s remaining contentions, including his claim that he did not receive a receipt of the hearing disposition, have been examined and are found to be without merit.
Cardona, P. J., Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.